DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on June 24, 2022.  Claim 60 has been cancelled.  Claims 65-68 have been withdrawn previously.  Claims 52, 54-57, 59, 61-64, and 69 are currently pending and are under examination.
Withdrawal of Rejections


The rejection of claims 52, 54-57, 59-64 and 69  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject with selected gene fusions by using specific CRISPR/CAS nuclease genome editing the fusion gene in cells containing the fusion gene to achieve an anti-neoplastic or anti-cancer effect, does not reasonably provide enablement for using any genome editing technique (the genus of any CAS endonucleases) is withdrawn based on the amendment to recite Cas9 endonuclease in the method.  

Election/Restrictions
Claims 52, 54-57, 59, 61-64, and 69 are allowable. The election of species requirement between fusions in claim 52 and dependent claims, as set forth in the Office action mailed on August 12, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of claims 65-68 are hereby withdrawn.  Claims 65-68, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 52, 54-57, 59, and 61-69 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the method of treating a subject, comprising determining for at least one of the fusion genes and then performing a CRISPR/Cas9 genome editing technique as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        July 15, 2022